Citation Nr: 1523189	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-16 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD) with major depressive disorder and generalized anxiety disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and L.M., his wife


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1969 to January 1973. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California in February 2011. 

In January 2015, the Veteran testified at a video conference hearing held before the undersigned.  A transcript of the hearing testimony is in the claims file.


FINDING OF FACT

The Veteran's posttraumatic stress disorder with major depressive disorder and generalized anxiety disorder is a result of his active service.


CONCLUSION OF LAW

The criteria for service connection for posttraumatic stress disorder with major depressive disorder and generalized anxiety disorder have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for service connection has been granted.  As this represents a full grant of the benefits sought on appeal, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Service Connection for PTSD

The Veteran asserts that he suffers from PTSD as the result of traumatic events that he experienced in the Republic of the Philippines during the Vietnam War.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R § 3.303(a).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2014); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  

In September 2010, the Veteran submitted a statement reporting that he was suffering from PTSD as a result of his active service.  He stated that his condition was the result of two incidents that occurred while he was stationed in the Philippines as a radioman in 1970.  He reported an incident in August 1970 when a fellow service member, T.K., was shot and killed near his radio transmitter base in a non-combat situation.  After the shooting, he was recruited to help move the body.  He also reported that in June 1970, he saw an Air Force service member get hit by an explosion in the stomach in Angles City of the Republic of the Philippines.  He stated that he ran to the G.I. and comforted him until he was taken away by Air Force authorities.  The Veteran reported that he was not injured in either incident but that these incidents had a profound effect on his life.  

The Veteran's service treatment records do not indicate that the Veteran suffered from PTSD or any other psychiatric disorder during his active service.  His service personnel records reflect that he served from December 7, 1969 until December 17, 1970 in Capas, Tarlac in the Republic of the Philippines.  His DD-214 reports that his military occupational specialty was an "RM-0000" and that he completed training as a radioman.  

Records from the Navy Prisoner of War/Missing in Action Branch confirmed that Boatswain's Mate Chief (BMC) T.K. died in October 1970 at Civilian Cafeteria, Naval Radio Station in Capas, Republic of the Philippines.  It was reported that T.K. was killed as a result of a gunshot wound.

In February 2011, the Veteran underwent a VA examination regarding his condition.  The examiner provided the following opinion:  

The veteran does not meet the DSM-IV criteria for PTSD. The verified stressor of the death of [BMC T.K.] is not persistently and recurrently remembered in a distressful way through nightmares, flashbacks, or intrusive distressing thoughts...The Veteran's complaints of minor depressive symptoms and difficulty with irritability and anger are not felt to be related to, caused by or aggravated by any incident that occurred while in the military.  

The examiner opined that the Veteran's symptoms were related to pre-military, pre-disposition issues related to father/son dynamics and other personality trait issues.  His hyperarousal symptoms were attributed to his post-military work as a correctional probation officer, as well as to his abusive father.  The examiner opined that the Veteran's current state was considered to be a natural development of those circumstances and was not linked to or aggravated by any military service event.

In June 2014, the Veteran submitted an opinion from a private psychologist, who reported that the Veteran had a current diagnosis of PTSD that was directly related to having witnessed the shooting death and handling of the corpse of service member, T.K.  The psychologist reported that the Veteran "exhibits significant symptoms of PTSD including distressing dreams and nightmares, flashbacks for months following the event, and makes great efforts to avoid distressing memories, activities, objects, or external reminders of this event."  

The Board is charged with the duty to assess the credibility and weight given to evidence.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Upon review of the evidence of record, the Board finds that the Veteran's PTSD is the result of his active service and service connection is warranted.   Although one of the experiences that the Veteran reported as traumatic was unable to be verified due to the circumstances of the event, the shooting death of service member T.K. during non-combat circumstances near the Naval Radio Station where the Veteran was stationed in the Philippines was verified.  This confirmed stressor was directly related to a current diagnosis of PTSD by the Veteran's private psychologist.  

The Board finds the opinion of the private psychologist to be of greater probative value than the opinion of the VA examiner as the VA examiner's opinion is based upon an inaccurate factual premise.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The VA examiner's opinion that the Veteran's condition did not meet the criteria for PTSD was based upon a finding that the Veteran's condition did not manifest with persistently and recurrently remembered distressing thoughts related to a confirmed stressor.  However, the Veteran, his psychologist, and his wife each report that the Veteran has recurrent distressful nightmares and thoughts related to the event.  The Veteran's wife has reported that the Veteran yells and thrashes around in the middle of the night.  The Veteran's psychologist stated, that during multiple sessions of therapy, the Veteran has reported distressing dreams and nightmares, flashbacks following the event, and that he makes great efforts to avoid reminders of the confirmed stressor.   

While some evidence indicates that some of the Veteran's symptoms may be related to the unverified stressor relating to the Air Force GI that was injured, the most probative opinion of record establishes that the Veteran's condition meets criteria for a diagnosis of PTSD based solely upon his symptoms related to the confirmed stressor.  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for PTSD is warranted.

Additionally, the Board notes that in May 2015, the Veteran's psychologist reported that the Veteran also suffered from major depressive disorder and generalized anxiety disorder as secondary to his PTSD.  The psychologist reported that the Veteran demonstrated symptoms of irritability, depression, isolation, and relationship problems, which cannot be attributed to any one diagnosis; however, he reports that these symptoms relate to the Veteran's initial trauma in the Philippines.  While the VA examiner attributes the Veteran's depression to pre-military issues related to father/son dynamics and other personality traits, the Board notes that the Veteran was not noted to have any psychiatric defects at entrance to service and no psychiatric symptoms were noted in the Veteran's service treatment records.  Accordingly, as the most probative opinion of record attributes these conditions to the Veteran's service-connected PTSD, the Board finds that service connection for PTSD with major depressive disorder and generalized anxiety disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for posttraumatic stress disorder is granted.


____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


